DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Barik et al. (Pub. No. US 2018/0307980) teaches determining whether the size of a given filter is above a threshold. If the threshold is determined based on the maximum width of the SIMD logic used to implement the set of operations and/or the maximum width of the underlying instructions used to perform those operations. In one embodiment the filter size threshold can vary based on the size of the elements used to storage data for the neural network (e.g., FP16, FP32, etc.). If the filter size is below the threshold, the set of operations can be performed via general-purpose GPGPU compute blocks. If the filter size is above the threshold, the set of operations via the fixed-function unit.


ii)	Kamath et al. (Pub. No. US 2020/0320660) teaches features from a style image are adapted to express a machine-readable code. For example, grains of rice depicted in a style image may be positioned to create a pattern mimicking that of a machine-readable code. The resulting output image can then be used as a graphical component in product packaging (e.g., as a background, border, or pattern fill), while also serving to convey a product identifier to a compliant reader device (e.g., a retail point-of-sale terminal). A neural network is trained to apply a particular style image to machine readable codes. A great variety of other features and arrangements are also detailed.
iii)	Ma et al. (Pub. No. US 2020/0327367) teaches accelerating convolutional neural network processing using first logic to apply a convolutional layer to an image to generate a first convolution result and second logic to apply a look-up convolutional layer to the first convolution result to generate a second convolution result, the second convolution result associated with a location of the first convolution result within a global filter kernel.
iv)	Koivisto et al. (Pub. No. US 2019/0258878) teaches a detected object filter filtering out detected objects provided by a predictor based at least in part on the detected objects having detected object regions greater than a threshold size. The detected object filter may retain at least some of the detected objects for the predictor where the detected object regions are greater than the threshold size, but may use a higher threshold for the associated coverage values.

v)	Ling et al. (Pub. No. US 2019/0130265) teaches performing operations in a convolutional neural network by splitting a weight parameter of a selected layer in the convolutional neural network to obtain an operational parameter array including a plurality of operational parameters, performing operations in the selected layer by using each operational parameter in the operational parameter array to obtain a partial operational result array including a plurality of partial operational results, and generating one or more output data of the selected layer based on the partial operational result array.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
In interpreting the current claims filed on 13 January 2012, in view of the  interview mailed on 14 January 2022, and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 11.
Other claims are also allowed based on their dependencies on claims 1, and 11 respectively.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 270-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /SON T HOANG/  Primary Examiner, Art Unit 2169                                                                                                                                                                                                       January 29, 2022